Opinion by
Beaver, J.,
By an agreement of counsel, it was admitted “ that the said George C. Ewing acquired title to the undivided one half of *285the land, in Harmony township, Forest county, Pennsylvania, by deed described and referred to in plaintiff’s declaration in this case, from Henry C. Ewing, dated November 19,1867, duly recorded.” This agreement was offered for the purpose of showing the extent of Ewing’s title and was so admitted in evidence.
On May 31, 1887, Ewing and wife conveyed the undivided one half of the said tract of land to Samuel R. Lyon, which deed contains the following exception or reservation : “ Excepting and reserving, nevertheless, to the party of the first part, their heirs and assigns, the one-fourth part of all oil, gas or other minerals in, under or upon said land, with the right of way of ingress, egress and regress over and upon said land for mining-purposes and the production, search and boring for oil on said described premises as fully to all intents and purposes as if this deed had not been made.”
Subsequently the said Ewing made a lease of his interest in the said land to J. F. Proper, which said lease contains, among others, the following clause : “ Fourth. To deliver to the first party in pipe lines free of charge one eighth of all the oil produced from the one-quarter interest of said first party, or, in other words, the one fourth of one-eighth royalty he may produce from said land.”
Plaintiff claims that under this clause in the said lease he is entitled to the one thirty-second part of all the oil produced upon the entire property, instead of the one thirty-second of the half interest of the said George C. Ewing, the lessor.
Whatever Ewing’s intention may have been, it is clear that he could not, by virtue of his lease to Proper, create an estate greater than that which he held. It is also clear that by the exception or reservation in his deed to Lyon “ from said land,” he referred to the land conveyed, which was an undivided half. The interest in the lease to Proper is measured by the reservation in the deed to Lyon. That reservation is governed by the amount conveyed. The amount conveyed is determined by the estate which Ewing held. Proper’s interest under the lease, therefore, was the one eighth of the one fourth of the one half. This is what the defendants were liable to pay under the lease to Proper, assigned to them, and was all that the plaintiff had the right to reserve or to claim in the present suit." The appellant’s statement of the question involved looks like a very *286simple arithmetical proposition, but it omits the determining factor of the extent of the estate held by Ewing. The plaintiff was entitled to the one sixty-fourth of the oil produced under the lease to Proper. For this, concerning the amount of which there is no dispute, judgment was entered and that judgment is now affirmed.